Citation Nr: 9923866	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether rating decisions denying service connection for 
post-traumatic stress disorder (PTSD), entered in June 1983, 
February 1986 and January 1991, involved, in any instance, 
clear and unmistakable error (C&UE).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

In August 1998, the Board dismissed each of the issues which 
appear on the title page.  Thereafter, the veteran filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  In response to a Joint Motion for Remand and 
to Stay Further Proceedings ("Joint Motion"), the Court, in 
November 1998, vacated the August 1998 Board decision and 
remanded the appeal for disposition in accordance with the 
Joint Motion.  [redacted].  

In response to language in the Joint Motion directing that 
the veteran "be permitted to submit additional evidence and 
argument" bearing on the veteran's claim prior to the 
issuance of any subsequent Board determination, pertinent 
correspondence was mailed to the veteran's representative by 
the Board in January 1999.  Such representative thereafter, 
in correspondence dated March 1, 1999, requested an extension 
of thirty days (through March 27, 1999) within which to 
submit such additional evidence.  By correspondence dated 
March 5, 1999, the Board informed the veteran's 
representative that a time extension, until March 29, 1999, 
was granted.  Thereafter, a submission dated March 11, 1999, 
which contained narrative reflecting that initial 
consideration of such submission by the RO was "waive[d]", 
was received at the Board.  In view of such waiver, then, the 
Board's disposition of the veteran's appeal is set forth 
hereinbelow.  



FINDING OF FACT

The veteran's Substantive Appeal, dated and received in 
August 1995 in conjunction with the RO's June 1995 rating 
determination that service connection for PTSD was not 
warranted and that, in addition, rating decisions denying 
service connection for PTSD, entered in June 1983, February 
1986 and January 1991 did not, in any instance, involve C&UE, 
alleged no specific error of fact or law relative to the June 
1995 rating denial.  


CONCLUSION OF LAW

The veteran's Substantive Appeal, dated and received in 
August 1995 in conjunction with the RO's June 1995 rating 
determination that service connection for PTSD was not 
warranted and that, in addition, rating decisions denying 
service connection for PTSD, entered in June 1983, February 
1986 and January 1991 did not, in any instance, involve C&UE, 
was not "properly completed".  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the law, in the context of this appeal, when appealing 
the denial of a given benefit by the agency of original 
jurisdiction, an appellant should, in order to perfect an 
appeal of such denial, submit a "properly completed" 
Substantive Appeal, that is, one providing information 
alleging a "specific error of fact or law" relative to the 
determination being appealed; the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105(d); 
38 C.F.R. § 20.202.

The record reflects that, in a June 1995 rating decision of 
which the veteran was informed by letter with an copy of the 
rating decision the same month, the RO determined that 
service connection for PTSD was not warranted and that, in 
addition, rating decisions denying service connection for 
PTSD, entered in June 1983, February 1986 and January 1991 
did not, in any instance, involve C&UE.  Following receipt of 
a Notice of Disagreement, a Statement of the Case, which 
addressed each issue presently stated on the title page, was 
mailed to the veteran in August 1995.  Later that same month, 
the veteran, through his representative, submitted a 
Substantive Appeal ("VA Form 9").  However, although the 
submission of the Substantive Appeal (dated August 17, 1995, 
and received at the RO on August 21, 1995) was timely, the 
document (which merely asserted that "[t]he veteran intends 
to dispute every statement, allegation or inference contained 
in the letter and Statement of the Case that is inconsistent 
with the veteran's position on the issues, or not expressly 
admitted by the veteran") contained no allegation of any 
'specific error of fact or law', and thus was not 'properly 
completed' in accordance with 38 C.F.R. § 20.202, relative to 
the above-addressed June 1995 rating denial.  Given such 
consideration, and in the absence of a 'properly completed' 
Substantive Appeal, the Board elects to dismiss, in 
accordance with 38 C.F.R. § 20.202, the veteran's appeal 
relative to each above-addressed aspect of the June 1995 
rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

In taking the foregoing action, the Board would emphasize 
that it is not challenging, in accordance with 38 C.F.R. 
§ 20.203 (1998), the "adequacy" of any allegation of fact 
or law reflected on the face of the veteran's Substantive 
Appeal.  Rather, as noted above, the dismissal, based solely 
on the provisions of 38 C.F.R. § 20.202, is predicated on the 
exclusive consideration that the veteran's Substantive Appeal 
reflects no allegation of any 'specific error of fact or 
law'.  

Finally, although the Board has disposed of each aspect of 
the veteran's appeal on a ground different from that of the 
RO, the Board is of the view that its disposition (bearing on 
each aspect of the appeal) occasions no conceivable prejudice 
to the veteran.  In this regard, the Board would emphasize 
that its disposition hereinabove is wholly predicated on the 
precise narrative reflected on the face of the veteran's 
August 1995 Substantive Appeal.  The Board's disposition, 
therefore, contemplates the narrative in such document (i.e., 
the August 1995 Substantive Appeal) in its then extant state.  
Since that verbal narrative is not amenable to change 
regardless of any argument the veteran might advance pursuant 
to any present remand by the Board, the Board's current 
disposition of the appeal, in the absence of first 
undertaking such remand action, would, in accordance with 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993), seem to 
occasion no possible or conceivable prejudice to the veteran.  


ORDER

A 'properly completed' Substantive Appeal not having been 
received, the claim of whether rating decisions denying 
service connection for PTSD, entered in June 1983, February 
1986 and January 1991, involved, in any instance, clear and 
unmistakable error, is dismissed.

A 'properly completed' Substantive Appeal not having been 
received, the claim for service connection for PTSD is 
dismissed.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

